DETAILED ACTION
This action is in response to the amendment 07/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 19 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “in a case that the erid-connection switch is disconnected, the first controller generates a first frequency regulation instruction and a first voltage regulation instruction based on an actual voltage and an actual frequency of a power grid, determines a first active power instruction and a first reactive power instruction based on a three-phase voltage of the power grid and a three-phase voltage of the microgrid, and takes the first frequency regulation instruction, the first voltage regulation instruction, the first active power instruction and the first reactive power instruction as the first control instruction; and the second controller is in a Virtual Synchronous Generator (VSG) control mode”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,205,317 discloses management of grid-scale energy storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838